DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “an energy source” makes the claim incomplete since it is not connected to any other element in the claim.  The claim is just a listing of parts.  In addition, the housing, node, and surface are not connected to any other element since the control circuit states “at least one”.  It is suggested to state “a control circuit connected to the energy source, the housing or the housing portion, the node, and the surface, wherein the control circuit is configured…”.  
In claim 2, the last line of the claim, “a” predefined voltage/range is vague as the voltage/range has been set forth in claim 1 an it is unclear if the voltage/range used in claim 2 is the same as used in claim 1.  If they are the same, then “the” should be used.  If they are different, then a modifier such as “a second predefined…” should be used.
In claim 3, “a capacitor” is inferentially included and it is unclear if it is being positively recited or functionally recited.  If it is being positively recited it is suggested to first state that the system “further comprises a capacitor” before it is used in a connection.
In claim 4, the claim is incomplete for not connecting the monitoring element to any other element in the claims.  The claim is just a listing of parts.
In claim 7, “a bridge circuit” is vague as claim 6 also uses a bridge circuit.  It is unclear if these two are the same or not.  In addition, the bridge circuit in claim 7 is inferentially included since claim 6 may or may not contain the bridge circuit (“at least one of” used in claim 6).  It is suggested to state in claim 7, “wherein the system further comprises the bridge circuit, wherein at least of of…”.
In claim 9, lines 2-3, “by a voltage supply” is vague as line 1 states that the control circuit has a supply voltage.  It is unclear if these two are the same. If they are the same, then lines 2-3 should use “by the supply voltage”.  If they are different, then it is suggested to first state the system “further comprises…” to claim the additional element.
In claims 9-11, the claims are vague for the range of the voltage.  It is unclear if the supply voltage has to operate over the entire range, or just at one number in the range.  The examiner has interpreted the claim as being one number in the range.
In claim 12, “with a voltage supply or another voltage source” is vague as aren’t they the same thing.  In the last line, “another rail” is vague since a first rail has not been recited yet and it is unclear if there are one or two rails.
In claim 13, “at least one further current source” is vague as a first current source has not been recited.  It is suggested to delete “further”.
In claim 16, “a ground or another rail” are inferentially included.  In addition, “another” rail is vague.  In line 3, “a capacitor” is inferentially included.
The claims contain two claim 16’s.  It is suggested to cancel one and make it claim 18.  In the second claim 16, “a stimulation module of an implantable pulse generator” is inferentially included.  In the next to last line “a single energy source” is vague as an energy source is also used in claim 1.  It is unclear if this is the same energy source or a different one.
In claim 17, “at least one stimulation current source” and “output state” are inferentially included.  In line 2, “the stimulation generation module” lacks antecedent basis.  In line 2, “during stimulation” makes the claim incomplete since no stimulation has been set forth.  In the last two lines “its” is vague as it is unclear what element “its” pertains to and no functions have been set forth for the elements to have a high ohmic output range or compliance region.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, 13, 16/1, 16/2, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Marnfeldt (2019/0299006).  Marnfeldt discloses a single battery/energy source (e.g. element 14, paras. 66, 92, etc.), with a control circuit  having at least one capacitor, switches, and voltage/current sources (e.g. microprocessor and associated switches, circuitry, pdac/ndac voltage or current sources, figures 5, 9a/b, 12a, 13a, etc.) to maintain the housing/housing portion/stimulation node/stimulation surface at a predefined voltage or voltage range (e.g. abstract, paras. 23-24, 68, 71, 72, 75, 102, etc.), where the system delivers stimulation from the implantable device and has monitoring circuitry to monitor the voltage/current through the housing/housing portion/stimulation node/stimulation surface (e.g. paras. 32, 33, 55, 62-67, 92, etc.) to adjust the voltage.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marnfeldt.  Marnfeldt discloses the use of pdac and ndac current sources supplying current as part of the control circuit (e.g. figure 9a, etc.) used to deliver stimulation, and the supply voltage being above 0V (e.g. para. 81, etc.), but does not disclose the use of series switches between the current sources (e.g. claims 14 and 15), the supply voltage being from about 0-50V/5-30V/20-30V (e.g. claims 9-11), and using a bridge/Hbridge circuit in the control circuit (e.g. claims 7-8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Marnfeldt, with the use of series switches between the current sources, the supply voltage being from about 0-50V/5-30V/20-30V, and using a bridge/Hbridge circuit in the control circuit, as is well known and common knowledge in the art (see mpep 2144), to provide the predictable results of: allowing the pdac and ndac to be used separately to sink or source the current when delivering the stimulation; providing a voltage that can operate the circuitry and that provides an effective voltage to stimulate and treat the tissue; and allowing the voltage/current to be easily applied in either direction across the circuitry nodes/stimulation nodes to deliver power in either direction and allows for biphasic pulses to be applied across the tissue to provide therapy that has no net charge.  In addition, for the different ranges of the supply voltage, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the supply voltage to have a range from about 0-50V/5-30V/20-30V, because Applicant has not disclosed that the voltage ranges from about 0-50V/5-30V/20-30V provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with voltage ranges above 0 as taught by Marnfeldt, because it provides a range of voltages to effectively provide stimulation and power the circuitry.  Therefore, it would have been an obvious matter of design choice to modify Marnfeldt to obtain the invention as specified in the claim(s).
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows several of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5/7/22